



Exhibit 10.55




CONFIDENTIAL TREATMENT REQUESTED


Confidential material has been separately filed with the Securities and Exchange
Commission under an application for confidential treatment. Terms for which
confidential treatment has been requested have been omitted and marked with an
asterisk [*]
Executive Agreement
In consideration of the employment offer, compensation, and benefits (including
specifically the stock based award included therein) set forth in the Offer of
Employment dated December 5, 2016 (the “Offer Letter”) to Duncan Mac Naughton
(“Executive”), which the Executive acknowledges to be good and valuable
consideration for the Executive’s obligations hereunder, the Executive and
Family Dollar Stores, Inc., its parent, Dollar Tree, Inc. and each of their
subsidiaries (collectively, the “Company”) hereby agree as follows:
1.
Effective Date. This Agreement shall become effective the first day of
Executive’s employment with the Company as the President of Family Dollar
Stores, Inc. (the “Effective Date”), which is currently expected to be on or
around December 30, 2016.



2.
Covenants. The following covenants are several and survive the termination of
the other provisions of this Executive Agreement (the “Agreement”) and survive
the termination of Executive’s employment for any reason.



a.
Confidential Information. Executive understands and acknowledges that during the
course of his employment by the Company, he will have access to and learn about
Confidential Information belonging to the Company, including Family Dollar
Stores, Inc., Dollar Tree, Inc. and their affiliates and subsidiaries.

For purposes of this Agreement, "Confidential Information" is all information
not generally known to the public and developed or maintained by the Company or
its agents in spoken, printed, electronic or any other form or medium, relating
directly or indirectly to the Company’s: business processes, practices, methods,
policies, plans, operations, strategies, agreements, contracts, transactions,
potential transactions, know-how, trade secrets, intellectual property,
works-in-process, databases, systems, vendor and supplier information, financial
information, accounting information, accounting records, legal information,
marketing information, advertising information, pricing information, credit
information, design information, personnel information, market studies, sales
information, revenue, costs, customer information, manufacturing information,
transportation and logistics information, and factory lists of the Company or of
any other person or entity that has entrusted information to the Company in
confidence.
Executive understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified or treated as confidential or proprietary, or that would
otherwise appear to a reasonable person to be confidential or proprietary in the
context and circumstances in which the information is known or used.
Executive understands and acknowledges that the Company has invested, and
continues to invest, substantial time, money, and specialized knowledge into
developing its resources, creating and developing its vendor base, increasing
its customer base, expanding the number of geographic markets in which it
operates, training its executives, developing best operational practices, and
negotiating highly competitive prices in the discount retail sector so as to
provide the best value possible to its customers. Executive understands and
acknowledges that as a result of these ongoing efforts, the Company has created,
and continues to use and create, Confidential Information. This Confidential
Information provides the Company with a competitive advantage over others in the
marketplace, and it is essential to the Company’s success moving forward.




104

--------------------------------------------------------------------------------





Confidential Information shall not include information that is generally
available to and known by the public at the time of disclosure to Executive,
provided that such disclosure is through no direct or indirect fault of
Executive or anyone acting on Executive’s behalf.
i.
Disclosure and Use Restrictions. Executive agrees and covenants: (i) to treat
all Confidential Information as strictly confidential; (ii) not to directly or
indirectly disclose, publish, communicate, or make available Confidential
Information, or allow it to be disclosed, published, communicated, or made
available, in whole or part, to any entity or person whatsoever (including other
executives of the Company not having a need to know such information); (iii) not
to access or use any Confidential Information, and not to copy any documents,
records, files, media, or other resources containing any Confidential
Information, or remove any such documents, records, files, media, or other
resources from the premises or control of the Company, except as required in the
performance of Executive’s authorized employment duties to the Company or with
the prior consent of Executive’s supervisor; and (iv) to immediately return and
not retain, in any form, any such Confidential Information upon the termination
of Executive’s employment with the Company. Nothing herein shall be construed to
prevent disclosure of Confidential Information as may be required by applicable
law or regulation, or pursuant to the valid subpoena or order of a court of
competent jurisdiction or an authorized government agency, provided that the
disclosure does not exceed the extent of disclosure required by such law,
regulation, or subpoena/order. The Executive shall promptly provide written
notice of any such order to the Company’s Chief Legal Officer.



Executive understands and acknowledges that Executive’s obligations under this
Agreement with regard to any particular Confidential Information shall commence
immediately upon Executive’s first having access to such Confidential
Information and shall continue during and after Executive’s employment by the
Company until such time as such Confidential Information has become public
knowledge other than as a result of Executive’s breach of this Agreement or
breach by those acting in concert with Executive or on Executive’s behalf.


ii.
Notice of Immunity Under the Economic Espionage Act of 1996, as amended by the
Defend Trade Secrets Act of 2016. Notwithstanding any other provision of this
Agreement, Executive will not be held criminally or civilly liable under any
federal or state trade secret law for any disclosure of a trade secret that is
made (i) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (iii) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding.



b.
Covenant Not to Compete.  



i.
Acknowledgment. Executive understands that the senior nature of his position
gives him access to and knowledge of Confidential Information and places him in
a position of trust and confidence with the Company and, further, that the
improper use or disclosure by Executive of Confidential Information is likely to
result in unfair or unlawful competitive activity. Executive understands and
acknowledges that his experience and expertise relating to the business of a
retailer are unique and specialized, and that the Company’s ability to reserve
these talents for the exclusive knowledge and use of the Company is of great
competitive importance and commercial value to the Company.



105

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


Confidential material has been separately filed with the Securities and Exchange
Commission under an application for confidential treatment. Terms for which
confidential treatment has been requested have been omitted and marked with an
asterisk [*]




ii.
Non-Competition. Because of the Company’s legitimate business interest as
described herein and the good and valuable consideration offered to Executive in
the Offer Letter, during Executive’s employment and for a [*] period beginning
on the last day of Executive’s employment with the Company, Executive agrees and
covenants that he will not engage in any Prohibited Activity (as defined below)
[*] for a Competitor (as defined below) [*]. This restrictive covenant applies
whether Executive’s employment is terminated by Executive or by the Company for
any reason or no reason.



1.    For purposes of this non-compete, "Prohibited Activity" is [*].


A “Competitor” is defined as: [*]


2.    Nothing herein shall prohibit Executive from purchasing or owning less
than five percent (5%) of the publicly traded securities of any corporation,
provided that such ownership represents a passive investment and that Executive
is not a controlling person of, or a member of a group that controls, such
corporation.


c.
Non-Piracy of Company Executives. Executive agrees and covenants that, for a
period of two years from the termination of Executive’s employment with the
Company, Executive shall not directly or indirectly solicit, hire, recruit, or
attempt to hire or recruit, any Company Executive, or induce the termination of
employment of any Company Executive. “Company Executive” means any person who at
the time of, or within three months immediately prior to, the solicitation,
hiring, recruitment, or inducement, was employed by the Company at a Director
level or more senior position. The types of communication prohibited by this
provision explicitly include all forms of oral, written, or electronic
communication, including, but not limited to, communications by email, regular
mail, express mail, telephone, fax, instant message, and social media.



d.
Non-Disparagement. Executive agrees and covenants that, during his employment
and for 5 years after the termination of his employment, he will not make,
publish, or communicate to any person or entity or in any public forum any
defamatory or disparaging remarks, comments, or statements concerning the
Company, or any of its executives, directors, and officers. This Section does
not, in any way, restrict or impede Executive from exercising protected rights
to the extent that such rights cannot be waived by agreement, including but not
limited to Executive's Section 7 rights under the NLRA, right to make a
complaint or charge with or respond to an inquiry from any government agency, or
from complying with any applicable law or regulation or a valid order of a court
of competent jurisdiction or an authorized government agency, provided that such
compliance does not exceed that required by the law, regulation, or order.



e.
Acknowledgment. Executive acknowledges and agrees that the services Executive
will render to the Company are of a special and unique character; that Executive
will obtain knowledge and skill relevant to the Company’s industry, methods of
doing business, and merchandising and marketing strategies by virtue of
Executive’s employment; and that the restrictive covenants and other terms and
conditions of this Agreement are reasonable and reasonably necessary to protect
the legitimate business interests of the Company.



Executive further acknowledges that the amount of Executive’s compensation and
benefits, including his Sign-On Awards, as set forth in his Offer Letter
reflect, in part, Executive’s obligations to the Company


106

--------------------------------------------------------------------------------





and the Company’s rights under this Agreement; that Executive has no expectation
of any additional compensation or other payment of any kind not otherwise
referenced in the Offer Letter; and that Executive will not be subject to undue
hardship or an unreasonable restraint on his ability to earn a livelihood by
reason of Executive’s full compliance with the terms and conditions of this
Agreement or the Company’s enforcement thereof; and that this Agreement is not a
contract of employment and shall not be construed as a commitment by either of
the Parties to continue an employment relationship for any certain period of
time.


Executive’s obligations under each of Sections 2(a)(i), 2(b)(ii), 2(c), and 2(d)
above are separable and independently enforceable of each other and of any legal
obligations that may exist between the Company and Executive. The real or
perceived existence of any claim or cause of action of Executive against the
Company, whether predicated on this Agreement or some other basis, will not
alleviate Executive of Executive’s obligations under this Agreement and will not
constitute a defense to the enforcement by the Company of the restrictions and
covenants contained herein.


f.
Remedies. In the event of a breach or threatened breach by Executive of any of
the restrictive covenants of this Agreement, Executive hereby consents and
agrees that the Company shall be entitled to seek, in addition to other
available remedies, a temporary or permanent injunction or other equitable
relief against such breach or threatened breach from any court of competent
jurisdiction, without the necessity of showing any actual damages or that money
damages would not afford an adequate remedy, and without the necessity of
posting any bond or other security. The aforementioned equitable relief shall be
in addition to, not in lieu of, legal remedies, monetary damages, or other
available forms of relief. The Company may seek any such temporary injunctive
relief or other forms of immediate relief related to a breach by Executive of
any of the covenants in this Agreement in a court, notwithstanding the Parties’
Mutual Agreement to Arbitrate Claims.



3.
Governing Law: Jurisdiction and Venue. This Agreement and the Offer Letter, for
all purposes, shall be construed in accordance with the laws of the State of
North Carolina, without regard to conflicts-of-law principles. Any action or
proceeding by either of the Parties to enforce this Agreement or the Offer
Letter shall be brought in accordance with the requirements of the Parties’
Mutual Agreement to Arbitrate Claims, except that the Company may seek temporary
or permanent injunctive relief or other forms of immediate relief related to a
breach by Executive of any of the covenants in this Agreement in the state or
federal courts located in Charlotte, North Carolina.



4.
Entire Agreement. Unless specifically provided herein, the Offer Letter, this
Agreement, and the Mutual Agreement to Arbitrate Claims contain all the
understandings and representations between Executive and the Company pertaining
to the subject matter hereof and supersede all prior and contemporaneous
understandings, agreements, representations, and warranties, both written and
oral, with respect to such subject matter.



5.
Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by Executive and by the Chief Executive Officer of the Company. No waiver
by either of the Parties of any breach by the other party hereto of any
condition or provision of this Agreement to be performed by the other party
hereto shall be deemed a waiver of any similar or dissimilar provision or
condition at the same or any prior or subsequent time, nor shall the failure of
or delay by either of the Parties in exercising any right, power, or privilege
hereunder operate as a waiver thereof to preclude any other or further exercise
thereof or the exercise of any other such right, power, or privilege.



6.
No Prior Restraints. Executive warrants that Executive is not restricted by any
contract with a previous employer or any other person or entity from accepting
employment with the Company, and that Executive has not signed any restrictive
covenant agreement, such as a confidentiality, non-disclosure, non-solicitation,
or non-competition agreement, with a previous employer or any other person or
entity that would restrict or prohibit Executive’s performance of Executive’s
duties for the Company.





107

--------------------------------------------------------------------------------





7.
Severability. Should any provision of this Agreement be held by a court or
arbitral authority of competent jurisdiction to be enforceable only if modified,
or if any portion of this Agreement shall be held as unenforceable and thus
stricken, such holding shall not affect the validity of the remainder of this
Agreement, the balance of which shall continue to be binding on the Parties with
any such modification to become a part hereof and treated as though originally
set forth in this Agreement. The Parties further agree that any such court or
arbitral authority is expressly authorized to modify any unenforceable provision
of this Agreement in lieu of severing the unenforceable provision from this
Agreement in its entirety, whether by rewriting the offending provision,
deleting any or all of the offending provision, adding additional language to
this Agreement, or by making any other modifications as it deems warranted to
carry out the intent and agreement of the Parties as embodied herein to the
maximum extent permitted by law. The Parties expressly agree that this Agreement
as so modified by the court shall be binding upon and enforceable against each
of them. In any event, should one or more of the provisions of this Agreement be
held to be invalid, illegal, or unenforceable in any respect, such invalidity,
illegality, or unenforceability shall not affect any other provisions hereof,
and if such provision or provisions are not modified as provided above, this
Agreement shall be construed as if such invalid, illegal, or unenforceable
provisions had not been set forth herein.



IN WITNESS WHEREOF, the Parties have executed this Agreement this 30th day of
December, 2016.




 
Family Dollar Stores, Inc.,
Dollar Tree, Inc., and their subsidiaries
 


By: /s/ Mike Matacunas__________________
Name: Mike Matacunas
Title: Chief Administrative Officer









EXECUTIVE
 


Signature: /s/ Duncan Mac Naughton________


Printed Name: Duncan Mac Naughton________
 









108